 



Exhibit 10.1
VESTING CRITERIA
(Vesting Percentage)

EPS                                                                            
                                                  Operating Earnings ($
Millions)       320     340     360     380     400     420     440     460    
480     500     520     540     560     580     600  
4.0
    10.0       15.0       20.0       25.0       30.0       35.0       40.0      
45.0       50.0       55.0       60.0       65.0       70.0       75.0      
80.0  
4.5
    12.5       17.5       22.5       27.5       32.5       37.5       42.5      
47.5       52.5       57.5       62.5       67.5       72.5       77.5      
82.5  
5.0
    15.0       20.0       25.0       30.0       35.0       40.0       45.0      
50.0       55.0       60.0       65.0       70.0       75.0       80.0      
85.0  
5.5
    17.5       22.5       27.5       32.5       37.5       42.5       47.5      
52.5       57.5       62.5       67.5       72.5       77.5       82.5      
87.5  
6.0
    20.0       25.0       30.0       35.0       40.0       45.0       50.0      
55.0       60.0       65.0       70.0       75.0       80.0       85.0      
90.0  
6.5
    22.5       27.5       32.5       37.5       42.5       47.5       52.5      
57.5       62.5       67.5       72.5       77.5       82.5       87.5      
92.5  
7.0
    25.0       30.0       35.0       40.0       45.0       50.0       55.0      
60.0       65.0       70.0       75.0       80.0       85.0       90.0      
95.0  
7.5
    27.5       32.5       37.5       42.5       47.5       52.5       57.5      
62.5       67.5       72.5       77.5       82.5       87.5       92.5      
97.5  
8.0
    30.0       35.0       40.0       45.0       50.0       55.0       60.0      
65.0       70.0       75.0       80.0       85.0       90.0       95.0      
100.0  
8.5
    32.5       37.5       42.5       47.5       52.5       57.5       62.5      
67.5       72.5       77.5       82.5       87.5       92.5       97.5          
9.0
    35.0       40.0       45.0       50.0       55.0       60.0       65.0      
70.0       75.0       80.0       85.0       90.0       95.0       100.0        
 
9.5
    37.5       42.5       47.5       52.5       57.5       62.5       67.5      
72.5       77.5       82.5       87.5       92.5       97.5                  
10.0
    40.0       45.0       50.0       55.0       60.0       65.0       70.0      
75.0       80.0       85.0       90.0       95.0       100.0                  
10.5
    42.5       47.5       52.5       57.5       62.5       67.5       72.5      
77.5       82.5       87.5       92.5       97.5                          
11.0
    45.0       50.0       55.0       60.0       65.0       70.0       75.0      
80.0       85.0       90.0       95.0       100.0                          
11.5
    47.5       52.5       57.5       62.5       67.5       72.5       77.5      
82.5       87.5       92.5       97.5                                  
12.0
    50.0       55.0       60.0       65.0       70.0       75.0       80.0      
85.0       90.0       95.0       100.0                                  

The Vesting Percentage relates to the Company’s Operating Earnings and Earnings
Per Share in any fiscal year during the term of the option beginning with Fiscal
Year 2008.

